Exhibit INTELLECTUAL PROPERTY SECURITY AGREEMENT INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”),effective as of June 2, 2008, by and among Pediatric Prosthetics, Inc., an Idaho corporation (“Parent”) and Pediatric Prosthetics, Inc., a Texas corporation (the "Subsidiary") (hereinafter the Parent and then Subsidiary shall collectively be referred to as the “Company”) and the secured parties signatory hereto and their respective endorsees, transferees and assigns(the “Secured Party”). W I T N E S S E T H: WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof, between Parent and the Secured Party (the “Purchase Agreement”), Parent has agreed to issue to the Secured Party and the Secured Party has agreed to purchase from Parent certain of Parent’s 6% Callable
